Citation Nr: 0726211	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-33 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.  


FINDING OF FACT

The evidence preponderates against finding that a back 
condition is related to service, and there is no competent 
evidence of compensably disabling arthritis of the spine 
within a year of separation from active duty.


CONCLUSION OF LAW

A back condition was not incurred or aggravated in service, 
and arthritis of the spine may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
back condition.  The RO denied service connection for this 
claim because it found that the veteran's current back 
disorder was unrelated to military noise exposure.  The Board 
agrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records document a July 1977 report of a 
four-day history of low back pain and finding of tenderness 
at S-1.  No diagnosis pertaining to a back disorder was made.  
The veteran's November 1977 separation examination notes the 
patient's report of a back injury in an April 1972 car 
accident but the examination itself was negative for evidence 
of a then current back condition.  Moreover, this discharge 
examination includes the veteran's denial of a history of 
recurrent back pain.  The medical evidence of record also 
does not reveal competent evidence of spinal arthritis within 
a year of the appellant's separation from active duty.  

The Board has reviewed VA treatment records from June 2001 to 
July 2005, VA examination reports dated September 2005; as 
well as private medical records dated June 2001 to July 2002 
from Drs. Jose A. Santiago and W. James Evans, and from a 
treatment provider who appears to be Dr. David Koon.  These 
records show that the earliest pertinent evidence of a back 
disorder dates from well over twenty years following 
discharge from service.  The Board notes that in June 2001 
the veteran informed his private physician, Dr. Santiago, 
that he had worked commercial construction jobs "all his 
life" until February 2001.

The veteran was afforded VA neurological and spine 
examinations in September 2005.  The claims file was 
reviewed.  On both occasions the veteran attributed his 
current disorder to a motor vehicle accident evidence for 
which is absent from the record.  The neurological examiner 
recorded a diagnosis of low back pain due to S-1 
radiculopathy on the left side with status post cervical and 
lumbar laminectomy.  The orthopedic examiner diagnosed 
degenerative disc disease of the lumbar spine and opined that 
it was at least as likely as not that this was related to a 
service-related injury.

In this case, while there is the veteran's self reported 
claim of injuring his back in a 1972 motor vehicle accident, 
there is no competent evidence of an actual back disorder 
until 1977, and in 1977, only a four day history of back pain 
was reported.  No reference was made until July 1977 of the 
purported 1972 accident, and despite that report no finding 
of a back disorder was made at the appellant's 1977 
separation examination.  

The earliest post-service medical records do not refer to any 
inservice origins of the veteran's back disorder.  A March 
2002 VA treatment record instead includes a patient report 
describing only a two year history of back pain with no 
history of trauma.  The earliest post-service treatment 
evidence of record, from Dr. Santiago, includes the private 
physician's statement that the patient did not complain of 
significant low back pain. 

While the examiner in September 2005 offered a favorable 
opinion, that examiner failed to address the fact that 
service medical records do not contain evidence of an actual 
back injury in 1972.  Rather, the 1972 reference is only the 
appellant's claim that his back was injured.  Further, in 
considering whether the appellant had a chronic back problem 
in-service, the VA examiner failed to note that there were no 
complaints or findings of a back disorder between 1972 and a 
single July 1977 reference of a four day history of back 
pain.  Additionally, the examiner failed to note that when 
examined at service separation the appellant's back was 
clinically evaluated as normal.

In reviewing the post service evidence, the Board finds very 
troubling the VA  examiner's failure to address the lack of 
any complaints and/or findings of a back disorder between 
1978 and 2001.  Finally, the VA examiner's findings are not 
based on an accurate record because when the appellant was 
first seen twenty-three years post service he reported a two 
year history of back pain, and not a twenty-three year 
history of back pain.  Therefore, the Board finds that the 
probative value of the VA examiner's opinion is at best, 
minimal.  

Rather, the absence of clinical evidence of a continuity of 
symptomatology is the fact of greatest probative value.  
Indeed, it is worth observing that the September 2005 
orthopedic examiner noted that his opinion was based solely 
on a history recounted to him by the veteran, and the 
November 2005 addendum failed to address the conflict between 
the appellant's self reported history and that actually shown 
in the clinical record.  As such, the 2005 VA opinion is not 
controlling because it is based entirely on a history 
provided by the veteran himself.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995) (the Board is not required to accept evidence that 
is simply information recorded by a medical examiner, 
untenanted by medical opinion).  

In light of the foregoing, the Board finds that the 
preponderance of the competent evidence of record is against 
finding entitlement to service connection for a back 
condition.  As such, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in April 2003 
correspondence and in the August 2004 statement of the case 
(SOC) of the information and evidence needed to substantiate 
and complete the claim, to include notice of what part of 
that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While the appellant may not have received full 
notice prior to the initial decision, after sufficient notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

ORDER

Entitlement to service connection for a back condition is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


